EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Grossman on 30 July 2022.
The application has been amended as follows: 

1. (Currently Amended) A method for operating an exhaust system of an internal combustion engine comprising: 
providing an exhaust conduit configured to receive exhaust from an internal combustion engine; 
providing a secondary fuel injector positioned in said exhaust conduit configured to introduce a fuel along with a solid oxide fuel cell (SOFC) positioned downstream from said secondary fuel injector, wherein said SOFC is configured to receive both said exhaust and fuel from said secondary fuel injector; 
operating said engine at an equivalency ratio of 1.0 to 1.1 to heat said solid oxide fuel cell to a temperature in the range of 500° C to 1000° C; 
upon reaching the temperature, and 
injecting fuel from said secondary fuel injector into said exhaust conduit wherein said fuel is then introduced into said solid oxide fuel cell.

3. (Currently Amended) The method of claim 1, wherein said engine is operated at an equivalency ratio of 1.0 to 1.1 for a period of time in the range of 50 seconds to 300 seconds.

12. (Currently Amended) A method for operating an exhaust system of an internal combustion engine comprising: 
providing an exhaust conduit configured to receive exhaust from an internal combustion engine; 
providing a secondary fuel injector positioned in said exhaust conduit configured to introduce a fuel along with a solid oxide fuel cell (SOFC) downstream from said secondary fuel injector positioned to receive both said exhaust and fuel from said secondary fuel injector; 
providing an engine electronic control module and a SOFC electronic control module wherein said SOFC control module is configured to:
direct said electronic engine control module to operate said engine at an equivalency ratio of 1.0 to 1.1 to heat said solid oxide fuel cell to a temperature in the range of 500° C to 1000° C and to operate upon reaching the temperature, and
direct the injection of fuel from said secondary fuel injector into said exhaust conduit wherein said fuel is then introduced into said solid oxide fuel cell.

14. (Currently Amended) The method of claim 12, wherein said engine is operated at an equivalency ratio of 1.0 to 1.1 for a period of time in the range of 50 seconds to 300 seconds.

19. (Currently Amended) An exhaust system for an internal combustion engine comprising: 
an exhaust conduit configured to receive exhaust from an internal combustion engine; 
a secondary fuel injector positioned in said exhaust conduit configured to introduce a fuel; 
a solid oxide fuel cell (SOFC) positioned to receive both said exhaust and introduced fuel; and
an engine electronic control module (ECM) and a SOFC electronic control module in communication with said secondary fuel injector, wherein said SOFC electronic control module is configured to monitor the temperature of the SOFC and direct the engine control module to operate said engine at an equivalency ratio of 1.0 to 1.1 to heat said solid oxide fuel cell to a temperature in the range of 500° C to 1000° C and to operate said engine at an equivalency ratio of 0.50 to 0.77 upon reaching the temperature.

20. (Canceled)

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hu (US 2009/0282812 A1) and Blumreiter et al. (WO 2022/011275 A1; hereinafter Blumreiter).  Although Blumreiter was filed 09 July 2021, claims 1-18 of the present application have an effective filing date of 26 October 2021 since the provisional application filed 26 October 2020 provides no support for the claimed equivalency ratios.  Hu discloses providing a secondary fuel injector [322] upstream of an SOFC [312] and operating an engine [300] at an equivalency ratio of 1.0 to 1.1 (1.05) to heat said SOFC to a temperature in the range of 500 to 1000 °C (500 to 700 °C) (paragraphs 0035, 0040, 0044, 0081-0084, 0089-0090, 0099, and Figures 1 and 9-10).  Hu discloses the engine being a diesel engine wherein diesel engines are conventionally operated lean (paragraphs 0036 and 0102) but does not disclose operating the engine at an equivalency ratio of 0.50 to 0.77.  Blumreiter, however, teaches that diesel engines are conventionally operated at an equivalency ratio of 0.6 to avoid excessive soot formation (paragraph 0014).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to periodically operate Hu’s engine at an equivalency ratio of 0.6 to avoid excessive soot formation as taught by Blumreiter.  However, the prior art neither discloses nor renders obvious operating at an equivalency ratio of 0.50 to 0.77 upon reaching the aforementioned SOFC temperature range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Suzuki et al. (US 2004/0177607 A1) which discloses operating a combustion device downstream of an engine at an equivalency ratio to raise the temperature of the SOFC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746